Citation Nr: 1432516	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  14-21 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from September 1957 to March 1974 and from December 1977 to July 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision. 

In June 2014, the Veteran's representative withdrew from representation and the Veteran is therefore unrepresented in this case.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is at least as likely as not that the Veteran's diagnosed sleep apnea began during his military service.


CONCLUSION OF LAW

Criteria for service connection for sleep apnea loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran in this case is seeking service connection for sleep apnea.  He separated from military service in February 1979 after more than 20 years of honorable service.  

In December 2010, the Veteran's wife wrote that starting in the mid-1960s (of note the Veteran was in service for the entirety of that decade) she noticed that the Veteran's snoring increased and she recalled observing periods where he would stop breathing during the night.  She also recalled that the Veteran would often be tired in the morning, despite getting what seemed to be a full night of sleep.

Lay testimony is competent to establish the presence of observable symptomatology, such as for example stopping breathing for periods of time, and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here there is no evidence that would impugn her credibility and therefore her statements are taken as credible evidence of the Veteran stopping breathing at times while sleeping in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In 1992, the Veteran was diagnosed with sleep apnea, and it was noted in the treatment record that he reported loud snoring that had been present for many years.  Of note, this report of symptomatology was provided nearly two decades prior to the Veteran's filing of any claim for service connection, strengthening its probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In December 2010, Dr. Namen wrote that the Veteran was formally diagnosed with obstructive sleep apnea in 1992, after having experienced symptoms of loud snoring, day time fatigue and daytime sleepiness.  The Veteran reported having experienced the symptoms as early as 1965.  Based on the Veteran's statements, Dr. Namen found that the lay statements and the Veteran's clinical history would suggest that he experienced obstructive sleep apnea from 1965 to the present.

Subsequently, the Veteran submitted a letter from a friend he had served with from 1964-66 who recalled the Veteran being referred to as "sack rat" because he was always trying to nap during the day. 

Here, credible lay testimony establishes the fact that the Veteran began experiencing symptomatology during service that was later diagnosed as sleep apnea.  A medical opinion has also linked onset the Veteran's sleep apnea to his time in service.

Accordingly, the criteria for service connection have been met and service connection for sleep apnea is granted. 

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

Service connection for sleep apnea is granted.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


